                                           Case 4:19-cv-04695-YGR Document 8 Filed 05/29/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         KENNETH ADRIAN FULLER,
                                  10                                                           Case No. 19-cv-04695-YGR (PR)
                                                        Plaintiff,
                                  11
                                                  v.                                           ORDER OF DISMISSAL WITHOUT
                                  12                                                           PREJUDICE
Northern District of California




                                         CITY OF SANTA ROSA, et al.,
 United States District Court




                                  13
                                                        Defendants.
                                  14

                                  15          Plaintiff filed the present pro se prisoner complaint under 42 U.S.C. § 1983.

                                  16          On November 22, 2019, Plaintiff filed a notice of change of address to a non-prison

                                  17   address, and thus it seems that he has since been released from custody.1 Dkt. 5.

                                  18          In an Order dated January 13, 2020, the Court directed Plaintiff to file a non-prisoner in

                                  19   forma pauperis application form. Dkt. 6. The Clerk mailed a copy of the January 13, 2020 Order

                                  20   to Plaintiff at his non-prison address. See Dkt. 6-1.

                                  21          On February 19, 2020, the January 13, 2020 Order mailed to Plaintiff was returned to the

                                  22   Clerk with a notation that it was undeliverable for the following reasons: “RETURN TO

                                  23   SENDER. ATTEMPTED - NOT KNOWN. UNABLE TO FORWARD.” Dkt. 7. To date,

                                  24   Plaintiff has not updated his address with the Court or submitted any further pleadings in this case.

                                  25          Pursuant to Northern District Local Rule 3-11 a party proceeding pro se whose address

                                  26
                                              1
                                  27          The Court notes that on October 15, 2019 in Plaintiff’s other action, Case No. C 19-3528
                                       YGR (PR), mail sent to Plaintiff by the Clerk was returned as undeliverable with a notation, “RTS
                                  28   NIC,” which stands for “Return to Sender, Not in Custody.” Dkt. 10 in Case No. C 19-3528 YGR
                                       (PR).
                                           Case 4:19-cv-04695-YGR Document 8 Filed 05/29/20 Page 2 of 2




                                   1   changes while an action is pending must promptly file a notice of change of address specifying the

                                   2   new address. See L.R. 3-11(a). The Court may dismiss without prejudice a complaint when:

                                   3   (1) mail directed to the pro se party by the Court has been returned to the Court as not deliverable,

                                   4   and (2) the Court fails to receive within sixty days of this return a written communication from the

                                   5   pro se party indicating a current address. See L.R. 3-11(b).

                                   6           More than sixty days have passed since the mail directed to Plaintiff by the Court was

                                   7   returned as undeliverable. The Court has not received a notice from Plaintiff of a new address.

                                   8   Accordingly, the complaint is DISMISSED without prejudice pursuant to Rule 3-11 of the

                                   9   Northern District Local Rules. The Clerk of the Court shall terminate all pending motions and

                                  10   close the file.

                                  11           IT IS SO ORDERED.

                                  12   Dated: May 29, 2020
Northern District of California
 United States District Court




                                  13                                                    ______________________________________
                                                                                        YVONNE GONZALEZ ROGERS
                                  14                                                    United States District Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
